DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/13/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gardner et al. (US Patent No. 5,042,824).
Regarding claim 1, the Gardner et al. (hereinafter Gardner) reference discloses a seal assembly (Figs. 1-6 and 10) for a gas turbine engine, comprising: 
a seal (14) comprising a carbon material (Col. 4, Lines 25-28); and 
a seal seat (36) positioned for rotation relative to the seal, wherein the seal and the seal seat are mounted between a rotational shaft (12) and a stationary structure (e.g. radially outermost element in Fig. 1)  of the gas turbine engine (e.g. Col. 7, Lines 10-17) each have a sealing surface which together define a sliding seal (Figs. 1-2), and 
However, in the alternative, the Gardner reference fails to explicitly disclose the seal being used in a gas turbine engine.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the seal of the Gardner reference in a gas turbine engine in order to provide a seal that is balanced with a long lifespan.
Regarding claim 3, the Gardner reference discloses the seal seat itself comprises carbon-based material matching the seal (Col. 4, Lines 25-28 and Col. 6, Lines 2-4).
Regarding claim 5, the Gardner reference discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Gardner reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US Patent No. 4,336,944) in view of Gambiana et al. (US Pub. No. 2009/0277197).

a seal (12, 102, 202) comprising a carbon material (Col. 2, Lines 50-61); and 
a seal seat (10, 100, 200) positioned for rotation relative to the seal, wherein the seal and the seal seat each have a sealing surface which together define a sliding seal (Figs. 1-7), and wherein at least the sealing surface of the seal seat is made of the same carbon material as the sealing surface of the seal (Col. 2, Lines 50-61).
However, the Blair et al. reference fails to explicitly disclose the seal assembly being used in a gas turbine engine.
The Gambiana et al. (hereinafter Gambiana) reference, a seal, discloses that a seal for a stuffing box can be used in a gas turbine (Paras. [0055] and [0059]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the seal of the Blair reference in a gas turbine in view of the teachings of the Gambiana reference in order to increase energy efficiency and increased turndown capability (Gambiana, Abstract).
Regarding claim 2, the Blair reference, as modified in claim 1, discloses the seal seat has a recessed area (Blair, 110), and a carbon-based (Blair, Col. 2, Lines 50-61) block (Blair, 108) mounted in the recess, the carbon-based block defining the sealing surface of the seal seat (Blair, Fig. 6).
Regarding claim 3, the Blair reference, as modified in claim 1, discloses the seal seat itself comprises carbon-based material matching the seal (Blair, Col. 2, Lines 50-61).

Regarding claim 5, the Blair reference, as modified in claim 1, discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Blair reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Birchall et al. (US Patent No. 3,804,648).
Regarding claim 6, the Gardner reference discloses the invention substantially as claimed in claim 1.
However, the Gardner reference fails to explicitly disclose the sealing surfaces of the seal and the seal seat are the same electrographitic grade carbon.
The Birchall et al. (hereinafter Birchall) reference, seal material, discloses making a seal of different graphites, including electrographite (Col. 1, Lines 61-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the Gardner reference to use electrographite in view of the teachings of the Birchall reference in order to provide a composition that suits the desired environment (Birchall, Col. 1, Lines 61-68).


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Gambiana as applied to claims 1-5 above, and further in view of Birchall.
Regarding claim 6, the modified Blair reference discloses the invention substantially as claimed in claim 1.
However, the modified Blair reference fails to explicitly disclose the sealing surfaces of the seal and the seal seat are the same electrographitic grade carbon.
The Birchall reference, seal material, discloses making a seal of different graphites, including electrographite (Col. 1, Lines 61-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the modified Blair reference to use electrographite in view of the teachings of the Birchall reference in order to provide a composition that suits the desired environment (Birchall, Col. 1, Lines 61-68).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GILBERT Y LEE/Primary Examiner, Art Unit 3675